                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           No. 5:14-CR-17-1H
                           No. 5:16-CV-447-H

                                      )
    TREMAINE ANTOINE WILLIAMS,        )
         Petitioner,                  )
                                                         ORDER
                                      )
         v.
                                      )
    UNITED STATES OF AMERICA,         )
         Respondent.



        This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #64].        The government has filed

a motion to dismiss, [DE #71], to which petitioner responded.            [DE

#75, #76].      Petitioner has also filed a motion to file amended

petition, [DE #77], which motion is GRANTED, and the contents are

considered herein by the court.           Petitioner filed a motion to

reduce sentence pursuant to 18 U.S.C. § 3582(c)(2), [DE #74], to

which the government has not responded.            The time for further

filing has expired 1, and this matter is ripe for adjudication.

                                 BACKGROUND

        On April 21, 2014, petitioner pled guilty, pursuant to a

written memorandum of plea agreement, to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and


1 The court notes the FPD Office filed a motion to withdraw on the basis that
no motions would be presented under Johnson v. United States, 235 S. Ct. 2551
(2015), [DE #68], and this motion was granted by this court. [DE #69].
§ 924(a)(2) (Count Two).        [DE #31 and #44].        On December 9, 2014,

the court sentenced petitioner to a total term of imprisonment of

115 months, in the middle of the guideline range after the granting

of an objection reducing petitioner’s offense level by two levels.

[DE #44 and #56].       Petitioner filed a notice of appeal, and the

Court of Appeals dismissed the appeal.         [DE #62 and DE #63].

     On June 20, 2016, petitioner timely moved to vacate pursuant

to 28 U.S.C. § 2255, [DE #64], in light of Johnson v. United

States, 235 S. Ct. 2551 (2015), arguing that his base offense level

was wrongfully calculated as he did not have a crime of violence

to support a base offense level of 20 pursuant to either USSG

§ 2K2.1(a)(4)(A)    or      § 2K1.1(c)(1)(A)        in     conjunction     with

§ 2X1.1(a) and § 2B3.1(a). [DE #64 and #77].

     Petitioner    also    argues   various   allegations       unrelated    to

presented in detail below and ranging from errors in guidelines

calculations to ineffective assistance of counsel.                  [DE #64 and

#77].

                            COURT’S DISCUSSION

     I.     Motion to Vacate, [DE #64]

     A. Johnson claims

     In the Johnson decision, the Supreme Court of the United

States    invalidated     the   residual   clause    found     in    18   U.S.C.

§ 924(e)(2)(B)(ii), Armed Career Criminal Act (“ACCA”).                Johnson,

235 S. Ct. at 2557.       In Welch v. United States, 136 S. Ct. 1257,

                                      2
1265 (2016), the Supreme Court held the rule pronounced in Johnson

is retroactively applicable on collateral review.            In Beckles v.

United States, 137 S. Ct. 886 (2017), however, the Supreme Court

declined to extend its ruling in Johnson to the residual clause of

United   States      Sentencing    Guidelines     (“USSG”)     § 4B1.2(a).

Petitioner’s base offense level was calculated in part pursuant to

USSG § 2K2.1(a)(4)(A) based upon a crime of violence as defined at

§ 4B1.2(a).    Petitioner cannot rely on Johnson or its progeny here

as he was not sentenced as an armed career criminal pursuant to

the ACCA.     Therefore, his Johnson claims are without merit.

      B. Dimaya claim

      Petitioner argues his § 922(g)(1) conviction and § 924(e)

conviction bear the same language as 18 U.S.C. § 16(b), “making

the   language     unconstitutionally     vague     toward    petitioner’s

predicate offense.”     [DE #77 at 9].    In Sessions v. Dimaya, 138 S.

Ct. 1204 (2018), the Supreme Court invalidated the residual clause

of the definition of crime of violence, found in 18 U.S.C. § 16(b)

and   incorporated    into   the   Immigration    and   Nationality   Act’s

definition    of   aggravated   felony,   8   U.S.C.    §   1101(a)(43)(F).

Petitioner has not shown how 18 U.S.C. § 16(b) applies to his case,

as the Supreme Court holding in Dimaya does not apply to the crime

of violence definition as provided at USSG § 4B1.2(a).          Therefore,

his Dimaya claim is without merit.



                                     3
      C. Guidelines Calculation Claims

      Petitioner      makes      four        claims    regarding      guidelines

calculations as follows: (1) that the cross-reference pursuant to

United States Sentencing Guidelines (“USSG”) § 2K2.1(c)(1)(A) was

erroneously     applied; 2    (2)   that     the   district   court    erred   in

calculating his base offense level; (3) that the probation office

wrongfully enhanced his base offense level under USSG § 2B3.1 for

a state charge that was dismissed before being arrested on a

federal firearms charge; and (4) that petitioner’s appeal waiver

is unconstitutional.         [DE #64 and #77].

        As to the first three claims of guidelines calculation errors,

petitioner waived these arguments pursuant to his appeal waiver in

his plea agreement.          [DE #31].       Such claims are barred by the

appeal waiver contained in petitioner’s plea agreement, in which

he agreed to waive his right to appeal his sentence including any

issues relating to the establishment of the advisory guidelines

range, with the exception of a sentence imposed in excess of the

established guideline range.         [DE #31].        Petitioner was sentenced

in the middle of the guideline range after the granting of an

objection reducing his offense level by two levels.                [DE #44 and

#56].




2 Inasmuch as petitioner argues this enhancement was based upon an invalid crime
of violence pursuant to Johnson, it has been addressed supra.

                                         4
     As to the fourth claim of guidelines calculation errors,

petitioner argues his appeal waiver is unconstitutional pursuant

to Class v. United States, 138 S. Ct. 798 (2018).                      Petitioner’s

argument is without merit as the Supreme Court in Class held that

a guilty plea by itself does not bar a federal criminal defendant

“from     challenging   the    constitutionality         of     the     statute     of

conviction     on   direct    appeal.”         Class,    138        S.Ct.   at     803.

Petitioner’s guidelines calculations claims in this case are not

challenging the constitutionality of the statute of conviction in

this case but rather the constitutionality of his appeal waiver in

his plea agreement.     Such appeal waivers are valid and enforceable

when they are knowingly and voluntarily made.                  See United States

v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005).                     Sworn testimony

offered by a criminal defendant in open court affirming his plea

agreement “[carries] a strong presumption of verity.” See Id.

(quoting United States v. White, 366 F.3d 291, 295 (4th Cir.

2004)).    At petitioner’s arraignment, the court accepted his plea

and approved the plea agreement.             [DE #31].

     At    petitioner’s      Rule   11   hearing,   petitioner         made      solemn

declarations that he: (1) reviewed his plea agreement with counsel;

(2) understood the contents of his plea agreement including the

appeal waiver; and (3) executed the plea agreement freely without

external compulsion.      [DE #58 at 16-17].        Thus, the court found at

petitioner’s    arraignment,        petitioner’s    plea      was    knowingly     and

                                         5
voluntarily entered.      Id. at 21.       The Supreme Court’s decision in

Class does not afford relief to petitioner.

     Therefore, petitioner’s guidelines calculation claims are

without merit.

     D. Ineffective Assistance of Counsel Claims

     To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).      First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.           Id. at 687-91.   In making this

determination,    there   is   a   strong     presumption   that   counsel’s

conduct was “within the wide range of reasonable professional

assistance.”     Id. at 689.       The Strickland court reasoned that,

“[i]t is all too tempting for a defendant to second-guess counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.”         Id. (citing Engle v. Isaac, 456 U.S.

107, 133-34 (1982)).      Second, petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.”        Id. at 694.



                                       6
     Petitioner makes five claims of ineffective assistance of

counsel, including: (1) defense counsel never reviewed the plea

agreement with petitioner and asked petitioner to sign it without

reviewing the material or terms of the plea to make sure it was

the same plea agreement as the one signed with prior defense

counsel; (2) defense counsel failed to object to the charged

offense pursuant to 18 U.S.C. § 922(g)(1), prejudicing petitioner

from receiving a lower sentence; (3) defense counsel did not object

to the probation office adding a four-level enhancement pursuant

to USSG § 2B3.1(b)(4)(A); (4) counsel did not properly investigate

or prepare any objections that would have benefitted the petitioner

for a lower sentencing range or to preserve issues for appeal; and

(5) petitioner did not receive a copy of his presentence report

before sentencing, therefore he never had any opportunity to

discuss these disputes with his attorney before sentencing.                  [DE

#77].

     As discussed supra, petitioner affirmed under oath at his

Rule 11 hearing that he had: (1) reviewed his plea agreement with

counsel;   (2)     understood   the   contents    of    his   plea   agreement

including the appeal waiver; and (3) executed the plea agreement

freely   without    external    compulsion.      [DE    #58   at   11,   16-17].

Regarding counsel’s alleged failure to object to the charged

offense,   petitioner    pled    guilty   to   the     § 922(g)    offense   and

affirmed that he entered a plea of guilty because “[he was], in

                                      7
fact, guilty.”         Id. at 17.      Petitioner has not argued that his

statements made at the Rule 11 hearing under oath were false.

      Regarding        counsel’s     alleged      failure       to    object     to    the

presentence report, counsel, in fact, objected in writing to a

four-level enhancement in the presentence report pursuant to USSG

§ 2B3.1(b)(4)(A), which objection was granted and reduced to a

two-level        enhancement       pursuant       to     USSG        § 2B3.1(b)(4)(B).

Petitioner’s guidelines range was lowered as a result of the

granting of this objection.

      Finally, as to petitioner’s claim that defense counsel failed

to    review     the    PSR   with    petitioner,        petitioner       argues       his

§ 922(g)(1) offense “was attached to § 924(e) as if he [were] an

Armed Career Criminal or career offender,”                      [DE #77 at 2], and

recites the requirements for a designation as a career offender.

[DE #77 at 3].           Petitioner contends that if his counsel had

reviewed the PSR with him, he would have utilized this information

“as   to   the    starting    point    for    a   better    range.”        Id.    at    4.

Additionally,       petitioner       contends      his     prior      conviction       for

possession of a firearm by a felon is not a crime of violence

sufficient to designate him as a career offender.                      Petitioner also

contends his enhancement should not apply as he did not have a

crime of violence to support it.

      First, his statement is inaccurate as petitioner’s offense

was not “attached to § 924(e),” and he was not sentenced as an

                                         8
armed career criminal or as a career offender.                    Second, his

criminal history category of VI was based upon his total criminal

history score of 20.     As to his allegation that counsel did not

review the PSR with him, the record indicates otherwise.               Defense

counsel indicated at the sentencing hearing “going over the PSR”

with petitioner and argued an objection to the PSR at length, which

objection was granted.    [DE #56 at 8-11].

     Therefore,    petitioner   has       failed   to   show   that   counsel’s

representation “fell below the standard of reasonably effective

assistance.”      Strickland, 466 U.S. at 687-91.               Additionally,

petitioner has failed to show “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding

would have been different.”     Id. at 694.

     Therefore, petitioner’s motion to vacate, [DE #64, #77], must

be DENIED.

     II.   Motion to Reduce Sentence, [DE #74]

     Petitioner argues pursuant to 18 U.S.C. § 3582(c)(2) that he

is entitled to a reduced sentence due to the 2016 amendment,

Amendment 789, to USSG § 4B1.2.             Title 18 U.S.C. § 3582(c)(2)

provides the court may modify the term of imprisonment imposed

     in the case of a defendant who has been sentenced to a
     term of imprisonment based on a sentencing range that
     has subsequently been lowered by the Sentencing
     Commission pursuant to 28 U.S.C. 994(o), upon motion of
     the defendant or the Director of the Bureau of Prisons,
     or on its own motion, the court may reduce the term of
     imprisonment, after considering the factors set forth in

                                      9
      section 3553(a) to the extent that they are applicable,
      if such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.

18 U.S.C. § 3582 (c)(2).

      Petitioner received a base offense level of 20 pursuant to

USSG § 2K2.1(c)(1)(A) applying the cross-reference of § 2X1.1(a).

The presentence report also provided petitioner would have a base

offense level of 20 pursuant to USSG § 2K2.1(a)(4)(A).                  The base

offense level of 20 pursuant to USSG § 2K2.1(a)(4)(A) requires a

prior conviction of a crime of violence as defined at § 4B1.2(a).

Amendment 798 amended the definition of crime of violence at USSG

§   4B1.2(a),     removing      “burglary”   from   the    enumerated   offenses

clause and removing the residual clause. 3               However, Amendment 798

to § 4B1.2(a) has not been made retroactively applicable.                    USSG

§ 1B1.10(a)and(d).         Therefore, a reduction pursuant to 18 U.S.C.

§ 3582(c)(2)      based    on    Amendment   798    is   not   “consistent    with

applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(2).           For the foregoing reasons, this motion,

[DE #74], is DENIED.

                                    CONCLUSION

      For   the    foregoing      reasons,    the    government’s    motion    to

dismiss, [DE #71], is GRANTED.          Petitioner’s motion to vacate, [DE

#64], is DENIED.          Petitioner’s motion to file amended petition,



3 The base offense level of 20 pursuant to USSG § 2K2.1(c)(1)(A) applying the
cross-reference of § 2X1.1(a) was unaffected by Amendment 789.

                                        10
[DE #77], is GRANTED, to the extent the contents therein have been

considered by the court.      Petitioner’s motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(2), [DE #74], is DENIED.          The clerk

is directed to close this case.

      A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2) (2000).     A petitioner satisfies this standard

by   demonstrating   that   reasonable   jurists   would   find    that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

      This 17th day of January 2019.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                   11
